--------------------------------------------------------------------------------

Exhibit 10.38
 
VOTING  AND SUPPORT AGREEMENT


THIS VOTING AND SUPPORT AGREEMENT, dated as of November 7, 2012 (the
“Agreement”), among PULSE ELECTRONICS CORPORATION, a Pennsylvania corporation
(“Pulse”) and the undersigned stockholders (each, a “Holder”) of Pulse.


RECITALS:


WHEREAS, Pulse, Technitrol Delaware, Inc., the investors signatory thereto (the
“Investors”)and solely for purposes of Sections 2.02, 4.05 and 8.09 of the
Investment Agreement, Pulse Electronics (Singapore) Pte. Ltd., intend to enter
into that certain Investment Agreement of even date herewith (as the same may be
amended or supplemented, the “Investment Agreement”), pursuant to which the
Investors will (i) make to Pulse the Term A Loans in exchange for notes in
respect of the Term A Loans, to the extent required under the terms of the
Credit Agreement, and Common Stock and the Warrant, and (ii) surrender the
Convertible Notes held by the Investors in exchange for notes in respect of the
Term B Loans, to the extent required under the terms of the Credit Agreement,
and Common Stock, in each case in accordance with the terms set forth therein
and in the Credit Agreement, as applicable;


WHEREAS, each Holder is the beneficial owner of the shares of Common Stock set
forth opposite such Holder’s name on Exhibit A (such shares, such Holder’s
“Existing Shares” and, together with any shares of Common Stock acquired after
the date hereof by such Holder, such Holder’s “Shares”);


WHEREAS, capitalized terms used and not defined herein shall have the meaning
ascribed to such terms in the Investment Agreement; and


WHEREAS, as an inducement and a condition to the Investors entering into the
Investment Agreement, each Holder and Pulse is entering into this Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:


1.             Agreement to Vote.  Each Holder agrees that, from and after the
date hereof and until the termination of this Agreement, at any meeting of the
Holders, or in connection with any written consent of the Holders, such Holder
shall vote (or cause to be voted) such Holder’s Shares (i) in favor of adoption
of the amendment to the Articles of Incorporation set forth on Exhibit B to the
Investment Agreement and (ii) against any action involving Pulse or its
Subsidiaries or Affiliates which results or is reasonably likely to result in
the breach by Pulse of a representation, warranty or covenant in the Investment
Agreement or the impairment of Pulse’s ability to consummate the transactions
contemplated by the Investment Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.             Proxy.  Each Holder hereby grants to Pulse a proxy to vote the
Shares as indicated in Section 1 above until the termination of this Agreement
in accordance with its terms.  Each Holder intends this proxy to be irrevocable
and coupled with an interest and will take such further action or execute such
other instruments as may be reasonably necessary to effect the intent of this
proxy, and hereby revokes any proxy previously granted by such Holder with
respect to the Shares.


3.             Retention of Shares.  Each Holder agrees that he, she or it will
not, prior to termination of this Agreement, directly or indirectly, sell, short
sell, transfer, pledge, assign, tender or otherwise dispose of any of such
Holder’s Shares (a “Transfer”) or enter into any contract, arrangement or
understanding with respect to a Transfer of the Shares. 


4.             Representations and Warranties.


Each Holder represents and warrants, severally and not jointly, to Pulse as
follows:


(a)           Such Holder represents and warrants that he, she or it has, and at
all times during the term of this Agreement will continue to have, beneficial
ownership of, good and valid title to and full and exclusive power to vote and
to Transfer the Shares.  Such Holder’s Existing Shares constitute all of the
Shares owned of record or beneficially by the Holder as of the date
hereof.  There are no agreements or arrangements of any kind, contingent or
otherwise, to which such Holder is a party obligating such Holder to Transfer or
cause to be Transferred to any Person any of such Holder’s Shares.  No Person
has any contractual or other right or obligation to purchase or otherwise
acquire any of such Holder’s Shares.
 
(b)           To the extent applicable, such Holder is an entity duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization.  To the extent applicable, such Holder is not in violation of any
of the provisions of such Holder’s articles of incorporation, bylaws or
comparable organizational or trust documents, as applicable.
 
(c)           Such Holder has full power and authority, and, to the extent
applicable, is duly authorized, to make, enter into and carry out the terms of
this Agreement and to perform its obligations hereunder.  To the extent
applicable, the execution and delivery of this Agreement and the performance of
the obligations contemplated hereunder, have been duly and validly approved by
the board of directors or comparable governing body of such Holder and
authorized by all necessary action.  This Agreement has been duly and validly
executed and delivered by such Holder and constitutes a valid and binding
agreement of such Holder, enforceable against such Holder in accordance with its
terms, and no other action is necessary to authorize the execution and delivery
by such Holder or the performance of such Holder’s obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The execution, delivery, and performance by such Holder of this
Agreement will not (i) violate any provision of Law to which such Holder is
subject, (ii) violate any order, judgment, or decree applicable to such Holder,
or (iii) conflict with, or result in a breach or default under, any agreement or
instrument to which such Holder is a party or, to the extent applicable, any
term or condition of its articles of incorporation or by-laws or comparable
organizational or trust documents, as applicable.
 
(e)           The execution and delivery by such Holder of this Agreement does
not, and the performance of his, her or its obligations hereunder will not,
require him, her or it to obtain any consent, approval, authorization or permit
of, or to make any filing with or notification to, any Person or Governmental
Entity, except such filings and authorizations as have been or will be obtained.
 
(f)            None of such Holder’s Shares is or will be subject to any voting
trust, proxy or other agreement, arrangement or restriction with respect to
voting, in each case, that is inconsistent with this Agreement.  None of such
Holder’s Shares is subject to any pledge agreement with respect to such Holder’s
Shares.
 
5.             Termination.  This Agreement shall terminate on the earlier of
(i) the adoption of the amendment of the Articles of Incorporation contemplated
by Section 1or (ii) the date the Investment Agreement is terminated in
accordance with its terms.


6.             Acknowledgment.  Each Holder acknowledges that Pulse will be
irreparably harmed by and that there will be no adequate remedy at law for a
violation by such Holder hereof.  Without limiting other remedies, Pulse shall
have the right to enforce this Agreement by specific performance or injunctive
relief.


7.             Binding on Successors.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and the heirs, successors and permitted assigns of each Holder and the
successors and permitted assigns of Pulse.  No party hereto may assign any
rights or obligations hereunder to any other person, except upon the prior
written consent of the other party, and any purported assignment in violation of
this Section 7 shall be void ab initio.


8.             Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of laws thereof that would apply the laws of
another jurisdiction.  Each party agrees that it will bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
exclusively in the Supreme Court of the State of New York sitting in the County
of New York or the United States District Court of the Southern District of New
York, and any appellate court from any thereof. Each party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in the immediately preceding sentence.


9.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.


[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.



 
PULSE ELECTRONICS CORPORATION
     
By:
/s/ Ralph E. Faison
 
Name:
Ralph E. Faison
 
Title:
President and CEO
       
HOLDER
           
/s/ Alan Benjamin
 
Name:
Alan Benjamin
       
HOLDER
           
/s/ John E. Burrows Jr.
 
Name:  
John E. Burrows Jr
       
HOLDER
           
/s/ Justin C. Choi
 
Name:
Justin C. Choi
       
HOLDER
           
/s/ Steven G. Crane
 
Name:
Steven G. Crane
       
HOLDER
 
         
/s/ Howard C. Deck
 
Name:
Howard C. Deck



 
5

--------------------------------------------------------------------------------

 
 

 
HOLDER
           
/s/ John Dickson
 
Name:
John Dickson
       
HOLDER
           
/s/ Ralph E. Faison
 
Name:
Ralph E. Faison
       
HOLDER
           
/s/ John Houston
 
Name:
John Houston
       
HOLDER
           
/s/ C. Mark Melliar-Smith
 
Name:
C. Mark Melliar-Smith
       
HOLDER
     
/s/ Lawrence P. Reinhold
 
Name:
Lawrence P. Reinhold

 
 
6

--------------------------------------------------------------------------------